Citation Nr: 0434251	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.

2.	Entitlement to service connection for hypertension with 
heart disease, as secondary to the veteran's service 
connected PTSD.

3.	Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In December 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran, in his substantive appeal 
received in July 2003, indicated that he was scheduled to see 
a VA physician at the PTSD clinic on August 2003, and would 
thereafter present additional evidence concerning his PTSD at 
the conclusion of that medical report.  The Board notes that 
this record is not on file.  As the veteran has put the Board 
on notice of outstanding VA records which he would like to be 
considered in the adjudication of his claim, and as VA 
Medical records are considered to be in constructive 
possession of VA and the Board, as per Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Board must remand this claim to the 
RO, for the RO to obtain all treatment records pertaining to 
the veteran from 2003 to the present, including the August 
2003 treatment report noted by the veteran, and consider 
those records in the first instance.

Further, as to the veteran's claim of service connection for 
hypertension with heart disease as secondary to the veteran's 
service connected PTSD, the Board notes that the veteran has 
never been afforded a VA examination with a medical opinion 
as to the origin of his current heart conditions.  As such, 
the Board finds that this issue must be also remanded, so 
that the veteran can be scheduled for a VA examination.

The Board regrets the additional delay in the adjudication of 
the veteran's claim that a remand will create.  However, it 
is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, this case is remanded for the following 
development:

1.  The RO should request the Columbia, 
South Carolina VA medical facility to 
furnish copies of all medical records 
pertaining to treatment from March 2003 
to the present.  

2.  
3. Thereafter, the veteran should be 
afforded an examination by a VA 
psychiatrist to determine the severity of 
his service-connected PTSD. The claims 
folder should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All necessary tests and 
studies should be completed.  The 
examiner should be asked to obtain from 
the veteran a detailed occupational 
history. Please request the examiner to 
assign a Global Assessment of Functioning 
(GAF). It is requested that the examiner 
render an opinion as to the impact the 
PTSD has on the veteran's ability to 
obtain and maintain gainful employment.  
A complete rational for any opinion 
expressed should be included in the 
report.

3.   Thereafter, the veteran should be 
provided with a VA examination by a 
cardiologist to determine the etiology of 
the veteran's hypertension with heart 
disease.  All indicated tests and studies 
should be undertaken.  The claims file 
should be reviewed by the examiner, and 
the examiner should indicate in his 
report that the file has been reviewed.  
The examiner is asked to provide an 
opinion as to what heart conditions the 
veteran is currently diagnosed with, and 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any currently diagnosed 
heart disorder, to include hypertension, 
was caused or is aggravated by the 
service connected PTSD. 

4.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include the veteran's claim of 
entitlement to individual 
unemployability.  If any benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	              
   
 _________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




